 1 McGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   HEIKO P. COPPOLA
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5
   CHRISTOPHER J. SMITH
 6 Associate Director
   REBECCA A. HACISKI
 7
   Trial Attorney
 8 Office of International Affairs
   Criminal Division
 9 U.S. Department of Justice
   1301 New York Avenue NW
10 Washington, D.C. 20530
   Telephone: (202) 514-0000
11
   Attorneys for Plaintiff
12 United States of America

13

14
                              IN THE UNITED STATES DISTRICT COURT
15
                                 EASTERN DISTRICT OF CALIFORNIA
16

17   IN THE MATTER OF THE EXTRADITION          CASE NO. 2:18-MJ-152 EFB
     OF OMAR ABDULSATTAR AMEEN TO
18   THE REPUBLIC OF IRAQ
                                               Date: December 4, 2019
19                                             Time: 10:00 a.m.
                                               Hon. Edmund F. Brennan
20
21

22

23

24
                       UNITED STATES’ OPPOSITION TO DEFENSE REQUEST FOR AN
25                                  ADDITIONAL CONTINUANCE
26

27

28
                                               1
 1          The United States opposes Omar Ameen’s request for an additional continuance of the

 2 extradition hearing based on the Republic of Iraq’s transmission of a second supplement to its

 3 extradition request.

 4          The government provided the defense with the content of the FBI interview of Person 1 within

 5 days of the initiation of this case, in August 2018. The government gave notice of the possibility that

 6 the Republic of Iraq would be transmitting the second supplement on November 26, 2019. CR 235. As

 7 indicated in its submission, Iraq elected to transmit the second supplement in response to the Court’s

 8 inquiry related to the legal status of Person 1’s statement. CR 197, Tr. 5.

 9          Countries routinely decide to submit supplements to their extradition requests in order to address

10 issues raised by the defense and/or identified by the extradition court. Ntakirutimana v. Reno, 184 F.3d

11 419, 428 (5th Cir. 1999); In re Extradition of Valdez-Mainero, 3 F. Supp. 2d 1112, 1121 (S.D. Cal.

12 1998); Howard v. Tillerson, No. 217CV01977JADGWF, 2018 WL 1073389, at *3 (D. Nev. Feb. 26,

13 2018); In re Extradition of Yordanov, CV 16-170, 2017 WL 216693 (C.D. Cal. 2017); In re Extradition

14 of Acevedo, CV 16-1766-R (KS), 2017 WL 3491749 (C.D. Cal. 2017); In re Extradition of Lanzani, CV

15 09-07166-GAF, 2010 WL 625351 (C.D. Cal. 2010); In re Flores Ortiz, No. 10–MJ–2016–JMA, 2011

16 WL 3441618 (S.D. Cal. 2011). Moreover, the defense does not contest that, pursuant to 18 U.S.C.

17 § 3190, the Court must admit the second supplement, but even without that supplement, probable cause

18 that Ameen committed the charged murder is amply established. CR 205.

19          The defense has already been granted lengthy continuances to allow investigation. The defense

20 has previously investigated, inter alia, Ameen’s claim of an alibi, Ameen’s claim of untoward
21 involvement by TMF-1, and Ameen’s claim that the murder did not occur in the manner the witnesses

22 say it did. In so doing, the defense has interviewed individuals who provided evidence included in the

23 original extradition request, including Person 5 and Witnesses A and B, as well as others, including

24 TMF-1, the victim’s wife, residents of Rawah, and acquaintances of Ameen in Turkey. Indeed, the

25 scope of the defense investigation in this case is unprecedented in the extradition context. Given that the

26 defense has known about Person 1 from the beginning of this case, Ameen has had ample opportunity to

27 conduct investigation into the evidence Person 1 provides, and may very well have already attempted to

28 speak with him.
                                                        2
 1         The hearing should proceed as scheduled, and the defense can make arguments relevant to the

 2 evidence in the second supplement at that time.

 3
        Dated: December 3, 2019                            McGREGOR W. SCOTT
 4                                                         United States Attorney
 5
                                                      By: /s/ Audrey B. Hemesath
 6                                                        AUDREY B. HEMESATH
                                                          HEIKO P. COPPOLA
 7                                                        Assistant United States Attorneys
 8                                                         CHRISTOPHER J. SMITH
 9                                                         Associate Director
                                                           REBECCA A. HACISKI
10                                                         Trial Attorney
                                                           Office of International Affairs
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                     3
